985 So. 2d 1222 (2008)
D.E.M., a juvenile, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D05-1208.
District Court of Appeal of Florida, Third District.
July 16, 2008.
Bennett H. Brummer, Public Defender, and Robert Godfrey, Assistant Public Defender, for appellant.
Bill McCollum, Attorney General, and Jerome Smiley, Jr. and Maria T. Armas, Assistant Attorneys General, for appellee.
Before SHEPHERD and SUAREZ, JJ., and SCHWARTZ, Senior Judge.

ON REMAND
PER CURIAM.
This case is on remand from the Florida Supreme Court for reconsideration in light of Hilton v. State, 961 So. 2d 284 (Fla. 2007). See D.E.M. v. State, 979 So. 2d 954 (Fla.2008), quashing 916 So. 2d 65 (Fla. 3d DCA 2005). As in State v. Howard, 983 So. 2d 671 (Fla. 1st DCA 2008), we think it appropriate also to remand the case to the trial court for further consideration consistent with Hilton, 961 So.2d at 284.
Remanded.